Exhibit 10.1

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of February 13, 2013 (this
“Amendment”), among AVAYA INC., a Delaware corporation (the “Parent Borrower”),
the Subsidiary Borrowers party hereto (together with the Parent Borrower, the
“Borrowers”), CITICORP USA, INC., as Administrative Agent (in such capacity, the
“Administrative Agent”), and the Lenders (as defined below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrowers, Avaya Holdings Corp. (formerly known as Sierra Holdings
Corp.), a Delaware corporation, the Administrative Agent and each lender from
time to time party thereto (the “Lenders”) have entered into a Credit Agreement,
dated as of October 26, 2007, as amended as of August 8, 2011 by Amendment No. 1
and as amended and restated as of October 29, 2012 pursuant to the Amendment
Agreement (as amended, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Restated Credit Agreement”).

B. The Borrowers wish to amend the Restated Credit Agreement pursuant to
Section 10.01 thereof to increase the amount of certain Junior Secured Debt that
is permitted to be incurred or issued.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
in this Amendment have the same meanings as specified in the Amended Credit
Agreement (as defined below).

SECTION 2. Amendment to Restated Credit Agreement. Effective as of the Amendment
No. 3 Effective Date (as defined below), and subject to the terms and conditions
set forth herein, the Restated Credit Agreement is hereby amended (as so
amended, the “Amended Credit Agreement”) as follows:

(a) Clause (ii) of the last sentence in Section 7.01 of the Restated Credit
Agreement is hereby amended by inserting the following phrase “(ee) and (ff) (in
the case of Liens permitted under Sections 7.01(ee) and (ff), solely to the
extent such Liens secure obligations in respect of Junior Secured Debt),”
immediately prior to the reference to “(gg)” therein.

(b) Section 7.03(dd) of the Restated Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(dd)  (A) Junior Secured Debt incurred or issued in connection with any
Permitted Refinancing of any Bridge Facility Debt (including any guarantees
thereof) or to replace or refinance any other Indebtedness that replaces or
refinances any Bridge Facility Debt (including any guarantees thereof);
provided, that (i) such Junior Secured Debt is not scheduled to mature or have
scheduled amortization or payments of principal (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default) prior to the Maturity Date of the
Revolving Credit Facility then in effect, (ii) such Junior Secured Debt shall
not be subject to any Guarantee by any Person other than a Loan Party, and
(iii) the obligations in respect thereof shall not be secured by any Lien on any
asset of the Borrowers or any Restricted Subsidiary other than any asset
constituting Collateral, and (B) any Permitted Refinancing in respect thereof.



--------------------------------------------------------------------------------

SECTION 3. Conditions of Effectiveness. This Amendment and the Amended Credit
Agreement shall become effective as of the first date (such date being referred
to as the “Amendment No. 3 Effective Date”) when each of the following
conditions shall have been satisfied:

(a) Execution of Documents. The Administrative Agent shall have received
(i) this Amendment, duly executed and delivered by the Borrowers and the
Required Lenders, and (ii) a Guarantor Consent and Reaffirmation, in the form of
Annex 1 hereto, duly executed and delivered by each Guarantor.

(b) Consent Fee. The Administrative Agent shall have received from the Parent
Borrower a consent fee payable in Dollars for the account of each Lender (other
than a Defaulting Lender) that has unconditionally and irrevocably returned an
executed signature page to this Amendment to the Administrative Agent at or
prior to 5:00 p.m., New York City time on February 8, 2013 (the “Consent
Deadline” and each such Lender, a “Consenting Lender”) equal to 0.10% of the sum
of the aggregate amount of the Revolving Credit Commitment of such Consenting
Lender as of the Consent Deadline with respect to which a consent was delivered
pursuant to this Amendment.

(c) Certificate of Responsible Officer. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Parent Borrower,
certifying the conditions precedent set forth in Sections 4.02(a) and (b) of the
Restated Credit Agreement shall have been satisfied on and as of the Amendment
No. 3 Effective Date.

SECTION 4. Representations and Warranties. Each Borrower represents and warrants
as follows as of the date hereof:

(a) The execution, delivery and performance by such Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
action. The execution, delivery and performance by such Borrower of this
Amendment will not (a) contravene the terms of any of such Borrower’s
Organization Documents, (b) result in any breach or contravention of, or the
creation of any Lien upon any of the property or assets of such Borrower or any
of the Restricted Subsidiaries (other than as permitted by Section 7.01 of the
Amended Credit Agreement) under (i) any Contractual Obligation to which such
Borrower is a party or affecting such Borrower or the properties of such
Borrower or any of the Restricted Subsidiaries or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Borrower or its property is subject, or (c) violate any applicable material Law;
except with respect to any breach, contravention or violation (but not creation
of Liens) referred to in clauses (b) and (c), to the extent that such breach,
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.

(b) This Amendment has been duly executed and delivered by such Borrower. Each
of this Amendment, the Amended Credit Agreement and each other Loan Document to
which such Borrower is a party, after giving effect to the amendments pursuant
to this Amendment, constitutes a legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

(c) Upon the effectiveness of this Amendment, no Default or Event of Default
shall exist.

 

2



--------------------------------------------------------------------------------

(d) Upon the effectiveness of this Amendment and after giving effect to the
transactions contemplated by this Amendment, the Parent Borrower and its
Restricted Subsidiaries, on a consolidated basis, are Solvent.

(e) Each of the representations and warranties of the Parent Borrower and each
other Loan Party contained in Article V of the Amended Credit Agreement or any
other Loan Document, is true and correct in all material respects on and as of
the date hereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.

SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) Except as expressly set forth herein, this Amendment (i) shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Borrowers under the Restated Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Restated
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.

(b) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.

SECTION 6. Costs and Expenses. The Parent Borrower agrees to pay or reimburse
the Administrative Agent pursuant to Section 10.04 of the Restated Credit
Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

SECTION 8. Notices. All communications and notices hereunder shall be given as
provided in the Amended Credit Agreement.

SECTION 9. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 10. Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and assigns.

SECTION 11. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

AVAYA INC. By:   

/s/ Matthew Booher

Name:    Matthew Booher Title:    Vice President and Treasurer AC TECHNOLOGIES,
INC.

AVAYA CALA INC.

AVAYA EMEA LTD.

AVAYA FEDERAL SOLUTIONS, INC.

AVAYA GOVERNMENT SOLUTIONS INC.

AVAYA INTEGRATED CABINET SOLUTIONS INC.

AVAYA MANAGEMENT SERVICES INC.

AVAYA WORLD SERVICES INC.

INTEGRATED INFORMATION TECHNOLOGY CORPORATION

SIERRA ASIA PACIFIC INC.

TECHNOLOGY CORPORATION OF AMERICA, INC.

UBIQUITY SOFTWARE CORPORATION

VPNET TECHNOLOGIES, INC.

AVAYA HOLDINGS LLC

AVAYA HOLDINGS TWO, LLC

OCTEL COMMUNICATIONS LLC

RADVISION, INC.

AVAYALIVE INC.

By:   

/s/ Matthew Booher

Name:    Matthew Booher Title:    Treasurer

[Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

CITICORP USA, INC., as Administrative Agent

By:

 

/s/ Matthew Burke

Name:

  Matthew Burke

Title:

  Vice President

[Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

Annex 1 to

Amendment No. 3 to Credit Agreement

GUARANTOR CONSENT AND REAFFIRMATION

February 13, 2013

Reference is made to (i) Amendment No. 3 to Credit Agreement, dated as of the
date hereof, attached as Exhibit A hereto (the “Amendment”), among Avaya Inc.
(the “Borrower”), the Subsidiary Borrowers party thereto, Citicorp USA, Inc., as
Administrative Agent, and each Lender party thereto and (ii) the Credit
Agreement, dated as of October 26, 2007, as amended as of August 8, 2011 by
Amendment No. 1 and as further amended as of October 29, 2012 pursuant to the
Amendment Agreement (as amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Restated Credit Agreement”), among the
Borrower, the Subsidiary Borrowers party thereto, Avaya Holdings Corp. (formerly
known as Sierra Holdings Corp.) (the “Guarantor”), Citicorp USA, Inc., as
Administrative Agent and Swing Line Lender, Citibank, N.A., as L/C Issuer, and
each Lender from time to time party thereto. Capitalized terms used but not
otherwise defined in this Guarantor Consent and Reaffirmation (this “Consent”)
are used with the meanings attributed thereto in the Amendment.

The Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Amendment No. 3 Effective Date, be deemed to
be a reference to the Amended Credit Agreement in effect in accordance with the
terms of the Amendment.

The Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its obligations and liabilities under the Loan Documents to
which it is a party, as such obligations and liabilities have been amended by
the Amendment, are reaffirmed, and remain in full force and effect.

After giving effect to the Amendment, the Guarantor reaffirms each Lien granted
by it to the Administrative Agent for the benefit of the Secured Parties under
each of the Loan Documents to which it is a party, which Liens shall continue in
full force and effect during the term of the Amended Credit Agreement, and shall
continue to secure the Obligations (after giving effect to the Amendment), in
each case, on and subject to the terms and conditions set forth in the Amended
Credit Agreement and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantor to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed in
accordance with, the law of the state of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Consent as of the
date first set forth above.

 

AVAYA HOLDINGS CORP.

By:                                                                 
                                

Name:

Title:

[Guarantor Consent and Reaffirmation – Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A to

Guarantor Consent and Reaffirmation

Amendment No. 3 to Credit Agreement

[See attached]